Filed 8/16/22 Affiliated Temporary Help v. CTK North American CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8 .1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8 .1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN

  AFFILIATED TEMPORARY HELP,                                          B308558

            Plaintiff and Appellant,                                  (Los Angeles County
                  v.                                                  Super. Ct. No.
                                                                      20STCV15225)
  CTK NORTH AMERICAN, LLC et
  al.,

            Defendants and Respondents.

        APPEAL from an order of the Superior Court of
 Los Angeles County, Barbara A. Meiers, Judge. Affirmed.
        Geragos & Geragos, Ben Meiselas, Justice Turner; Law
 Office of Christopher G. Hook and Christopher Hook for Plaintiff
 and Appellant Affiliated Temporary Help.
        Lewis Brisbois Bisgaard & Smith, Jeffry A. Miller, Ernest
 Slome, Joseph C. Campo and Daniel R. Velladao for Defendant
 and Respondent CTK North American, LLC.
        Law Advocate Group, Doron F. Eghbali; Slaughter, Reagan
 & Cole and Gabriele M. Lashly for Defendant and Respondent
 HR Map, LLC.
                       _____________________
       Affiliated Temporary Help (Affiliated) sued CTK North
American, LLC, doing business as CTK North American
Insurance Services (CTK), and HR Map, LLC, among other
parties, for violation of California’s unfair competition law (UCL)
(Bus. & Prof. Code, § 17200 et seq.) and financial elder abuse in
violation of the Elder Abuse and Dependent Adult Civil
Protection Act (Elder Abuse Act or Act) (Welf. & Inst. Code,
§ 15600 et seq.). The trial court dismissed CTK and HR Map
after sustaining their demurrers to the complaint without leave
to amend. On appeal Affiliated contends it pleaded facts
sufficient to constitute causes of action against CTK and HR Map
and, at the very least, the court erred in denying leave to amend
the complaint. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Complaint
         a. The parties
       Affiliated is an employment agency, providing temporary
staffing services and handling payroll, workers’ compensation
and human resource services for the temporary employees it
places. Infiniti HR, LLC is a professional employer organization
(PEO), a full-service human resources firm that assists
businesses on an outsourced basis. CTK is a licensed insurance
broker. HR Map is an administrator of PEO services and worked
in that capacity for Affiliated.
         b. Affiliated’s retention of Infinity HR
       In January 2015 CTK’s president, Kevin Waldinger,
encouraged Affiliated’s principals, Elliott and Reatha Parker,
who were over the age of 65 at the time, to retain Infiniti HR. In
February 2015 Affiliated entered into a one-year contract with
Infiniti HR to provide PEO services, including payroll, human




                                 2
resources, benefits administration and workers’ compensation
services. Affiliated also elected to be covered under Infiniti HR’s
workers’ compensation policy. In December 2016 Affiliated
signed a new “Proposal for Services” with Infiniti HR, which
included new rates for payroll taxes.
          c. Discovery of the workers’ compensation deductible
             provision
      According to Affiliated’s complaint, after the Parkers left
their positions with the company, new management discovered
that Infiniti HR had “deceptively” switched Affiliated from a no-
deductible workers’ compensation policy to one with a $200,000
deductible, which, Affiliated alleged, effectively meant Affiliated
was paying Infiniti HR to self-insure. Affiliated terminated the
contract in writing in January 2020 after this discovery.
          d. The causes of action against CTK and HR Map
       On April 21, 2020 Affiliated sued Infiniti HR Inc,
Infiniti HR, LLC and Infiniti Benefits (collectively Infiniti
defendants),1 HR Map and CTK. The complaint referred to
Infiniti HR LLC, Infiniti HR Inc. and HR Map collectively as
“Infinity HR” and alleged causes of action for breach of contract,
negligence per se, unfair competition and financial elder abuse
against “Infiniti HR.” Affiliated alleged no facts specific to
HR Map for any of the causes of actions. CTK was included as a
defendant only in the causes of action for unfair competition and
financial elder abuse.
       In its UCL cause of action Affiliated alleged, “Defendants
engaged in unlawful, unfair, and fraudulent conduct with respect
to the sale of insurance products to plaintiff,” misconduct that

1
      The Infiniti defendants remain parties in the lawsuit.




                                 3
included selling insurance without a license in violation of
Insurance Code sections 1631 and 1633. Specifically, Affiliated
alleged Infiniti HR engaged in unlicensed insurance sales by
“soliciting” Affiliated to change its policy to a “high-deductible
workers’ compensation product” and, when doing so, failed to
disclose material terms of the contract. As to CTK, Affiliated
alleged CTK engaged in fraudulent conduct by failing to disclose
that Infiniti HR was an unlicensed insurance broker when CTK
encouraged Affiliated to retain Infiniti HR.
       In its cause of action for financial elder abuse Affiliated
alleged that Infiniti HR and CTK “took, appropriated, and
improperly retained” Affiliated’s property with intent to defraud
Affiliated and that Elliott and Reatha Parker, the principals of
Affiliated, were both over the age of 65 at the time the violations
occurred.
      2. The Demurrers
       CTK demurred to Affiliated’s complaint, arguing Affiliated
had not stated sufficient facts to support its causes of action for
financial elder abuse and unfair competition.
       HR Map also demurred, arguing that each cause of action
against it should be dismissed because Affiliated failed to state
any facts specifically about HR Map. As to the unfair competition
claim, HR Map asserted Affiliated had alleged no facts about
HR Map’s business practices (fraudulent or otherwise), unlawful
activity or practices likely to deceive members of the public.
      3. Affiliated’s Opposition to the Demurrers
       In addition to arguing in general that it had pleaded
sufficient facts for its claims of unfair competition and financial
elder abuse, in response to CTK’s demurrer Affiliated asserted
CTK conspired with Infiniti HR to violate Insurance Code




                                  4
sections 1631 and 1633, which Affiliated argued constituted
unfair competition.
       Affiliated similarly argued in its opposition to HR Map’s
demurrer that the complaint alleged sufficient facts for all causes
of action, replacing the collective term “Infiniti HR” with “HR
Map” when referring to the allegations of its complaint.2
Affiliated added that HR Map was a corporate alter ego of Infiniti
HR, but gave no further details to support this new allegation.
      4. The Trial Court’s Ruling
       The trial court initially sustained HR Map’s and CTK’s
demurrers with leave to amend except for the unfair competition
claim against CTK, which it sustained without leave to amend.
However, the court subsequently reconsidered that ruling on its
own motion and sustained both demurrers without leave to
amend and dismissed HR Map and CTK from the action.
Explaining its ruling, the court stated, “[W]e have at best a
recommendation being made that the plaintiff company change
its type of insurance,” which it did. Even though the decision was
unwise, “[a] bad recommendation is not a fraud.” The court


2
      Affiliated has not argued on appeal that it properly alleged
causes of action for breach of contract and negligence per se
against HR Map. Accordingly, those claims are abandoned.
(See Swain v. LaserAway Medical Group, Inc. (2020)
57 Cal.App.5th 59, 72 [“‘“Even when our review on appeal ‘is
de novo, it is limited to issues which have been adequately raised
and supported in [the appellant’s opening] brief. [Citations.]
Issues not raised in an appellant’s brief are [forfeited] or
abandoned’”’”]; Holden v. City of San Diego (2019) 43 Cal.App.5th
404, 418; see also Vines v. O’Reilly Auto Enterprises, LLC (2022)
74 Cal.App.5th 174, 190.)




                                 5
added, although Affiliated asked for leave to amend, it did not
identify any facts that would be sufficient to support a cause of
action against CTK or HR Map.
      Affiliated filed a timely notice of appeal.
                          DISCUSSION
       1. Standard of Review
       A demurrer tests the legal sufficiency of the factual
allegations in a complaint. We independently review the superior
court’s ruling on a demurrer and determine de novo whether the
complaint alleges facts sufficient to state a cause of action or
discloses a complete defense. (Mathews v. Becerra (2019)
8 Cal.5th 756, 768; T.H. v. Novartis Pharmaceuticals Corp. (2017)
4 Cal.5th 145, 162.) We assume the truth of the properly pleaded
factual allegations, facts that reasonably can be inferred from
those expressly pleaded and matters of which judicial notice has
been taken. (Evans v. City of Berkeley (2006) 38 Cal.4th 1, 20;
accord, Centinela Freeman Emergency Medical Associates v.
Health Net of California, Inc. (2016) 1 Cal.5th 994, 1010;
Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074, 1081.)
       We affirm the judgment if it is correct on any ground stated
in the demurrer, regardless of the trial court’s stated reasons
(Aubry v. Tri-City Hospital Dist. (1992) 2 Cal.4th 962, 967;
Las Lomas Land Co., LLC v. City of Los Angeles (2009)
177 Cal.App.4th 837, 848), but liberally construe the pleading
with a view to substantial justice between the parties. (Code Civ.
Proc., § 452; Ivanoff v. Bank of America, N.A. (2017)
9 Cal.App.5th 719, 726; see Schifando v. City of Los Angeles,
supra, 31 Cal.4th at p. 1081.) “Further, we give the complaint a
reasonable interpretation, reading it as a whole and its parts in
their context.” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318;




                                 6
accord, Centinela Freeman Emergency Medical Associates v.
Health Net of California, Inc., supra, 1 Cal.5th at p. 1010.)
       “‘Where the complaint is defective, “[i]n the furtherance of
justice great liberality should be exercised in permitting a
plaintiff to amend his [or her] complaint.”’” (Aubry v. Tri-City
Hospital Dist., supra, 2 Cal.4th at p. 970.) We determine
whether the plaintiff has shown “in what manner he [or she] can
amend [the] complaint and how that amendment will change the
legal effect of [the] pleading.” (Goodman v. Kennedy (1976)
18 Cal.3d 335, 349.) “[L]eave to amend should not be granted
where . . . amendment would be futile.” (Vaillette v. Fireman’s
Fund Ins. Co. (1993) 18 Cal.App.4th 680, 685; see generally
Ivanoff v. Bank of America, N.A., supra, 9 Cal.App.5th at p. 726.)
      2. The Court Properly Sustained the Demurrers to the
         Financial Elder Abuse Cause of Action
      The Elder Abuse Act was enacted to protect “elders”—
defined as “any person residing within this state, 65 years of age
or older” (Welf. & Inst. Code, § 15610.27)—and dependent adults
“by providing heightened remedies that encourage private
enforcement of laws against abuse and neglect.” (Mahan v.
Charles W. Chan Ins. Agency, Inc. (2017) 14 Cal.App.5th 841, 858
(Mahan); accord, Strawn v. Morris, Polich & Purdy, LLP (2019)
30 Cal.App.5th 1087, 1103; see Tepper v. Wilkins (2017)
10 Cal.App.5th 1198, 1204 [the Elder Abuse Act was adopted to
“protect a particularly vulnerable portion of the population from
gross mistreatment in the form of abuse and custodial neglect”].)
The Act protects against “[a]buse of an elder” including
“[p]hysical abuse . . . or other treatment with resulting physical
harm or pain and mental suffering” and “[f]inancial abuse.”
(Welf. & Inst. Code, § 15610.07, subd. (a)(1) & (3).) Under the Act




                                 7
“financial abuse” occurs when a person or entity “[t]akes,
secretes, appropriates, obtains, or retains real or personal
property of an elder or dependent adult for a wrongful use or with
intent to defraud, or both” or assists another in that misconduct.
(Welf. & Inst. Code, § 15610.30, subd. (a)(1) & (2).)
       Affiliated itself is not an “elder” within the meaning of the
Act, and its complaint makes clear the property interests at issue
were owned by the corporation, not its principals. Nonetheless,
Affiliated argues, in effect, it has standing to pursue the elder
abuse cause of action because the Act applies to the taking of
property owned indirectly by an elder.
       Although Affiliated is correct that, under certain defined
circumstances, the Elder Abuse Act covers the deprivation of
property not held directly by an elder or dependent adult, the
Act’s scope is not nearly as broad as Affiliated contends.
Financial abuse under the Act occurs “when an elder or
dependent adult is deprived of any property right, including by
means of an agreement, donative transfer, or testamentary
bequest, regardless of whether the property is held directly or by
a representative of an elder or dependent adult.” (Welf. & Inst.
Code, § 15610.30, subd. (c).) The Act, however, narrowly defines
a “representative” as “a person or entity that is either . . . : [¶]
(1) [a] conservator, trustee, or other representative of the estate
of an elder or dependent adult [or] [¶] (2) [a]n attorney-in-fact of
an elder or dependent adult who acts within the authority of the
power of attorney.” (Welf. & Inst. Code, § 15610.30, subd. (d).)
       This statutory language cannot be read to include property
owned by a corporation. (See In re Bryce C. (1995) 12 Cal.4th
226, 231 [“[g]enerally, the expression of some things in a statute
implies the exclusion of others not expressed”]; Gikas v. Zolin




                                 8
(1993) 6 Cal.4th 841, 852 [same]; Lucioni v. Bank of America,
N.A. (2016) 3 Cal.App.5th 150, 159 [same].) None of the indirect
holding exceptions specified in the Act applies in this case. The
property interests at issue were not held by a conservator, trustee
or other representative of Elliott or Reatha Parker’s estate or by
an attorney-in-fact acting pursuant to a power of attorney.
Instead, they were owned by a corporation, which exists as a
legal entity separate and apart from its shareholders.
(See Grosset v. Wenaas (2008) 42 Cal.4th 1100, 1108 [“[i]t is
fundamental that a corporation is a legal entity that is distinct
from its shareholders”].)
       Affiliated’s reliance on Mahan, supra, 14 Cal.App.5th 841
to support its argument it has standing to assert a claim for
financial elder abuse under the Elder Abuse Act is misplaced.
Mahan involved life insurance policies purchased by the elder
plaintiffs that named their children as beneficiaries. (Id. at
p. 846.) The policies were held in a trust, created as part of their
estate plan, of which their daughter was the trustee and
beneficiary. Although the trust (and its trustee)—not the elder
plaintiffs—owned the life insurance policies, the court held the
elder plaintiffs had standing to pursue claims under the Act
because “[t]he linchpin of the alleged scheme by Respondents was
the ‘donative transfer’ of money and assets by the Mahans to the
Trust.” The monies the elder plaintiffs allegedly were defrauded
into transferring to the trust to pay for term coverage and
commissions, along with the damage caused to their estate plan,
were properly considered “property of an elder.” (Id. at p. 862.)
Thus, using the trust as a vehicle for their scheme, the
defendants indirectly deprived the elder plaintiffs of their
property. (Id. at pp. 861-862.)




                                 9
       Unlike in Mahan, Affiliated has not alleged that CTK or
HR Map defrauded the Parkers into transferring money to the
corporation, which CTK or HR Map then wrongfully took or that
they otherwise used Affiliated as a vehicle to somehow deprive
the Parkers of their property. Even apart from the difference for
purposes of the Elder Abuse Act between an asset held in trust
and one owned by a corporation, these factual differences render
Mahan inapposite.
       In sum, because as a corporation Affiliated lacked standing
to pursue a claim for financial elder abuse under the Elder Abuse
Act, the demurrers to this cause of action were properly
sustained. (See Hilliard v. Harbour (2017) 12 Cal.App.5th 1006,
1015 [plaintiff did not have standing to sue individually for
financial elder abuse because his claim did not “originate in
circumstances independent of his status as a shareholder in the
Companies, and his claim therefore cannot be deemed personal”];
Tepper v. Wilkins, supra, 10 Cal.App.5th at p. 1209 [“‘[s]tanding
is the threshold element’ of a cause of action and may be the basis
for sustaining a demurrer without leave to amend”].)
      3. The Trial Court Properly Sustained the Demurrers to the
          Unfair Competition Cause of Action
      The UCL prohibits, and provides civil remedies for, unfair
competition, which it defines as “any unlawful, unfair or
fraudulent business act or practice.” (Bus. & Prof. Code,
§ 17200.) Written in the disjunctive, the UCL establishes “three
varieties of unfair competition—acts or practices which are
unlawful, unfair, or fraudulent.” (Cel-Tech Communications, Inc.
v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 180
(Cel-Tech); accord, Kasky v. Nike, Inc. (2002) 27 Cal.4th 939, 949.)




                                 10
       The unlawful prong requires a violation of underlying law
or a statutory violation. (See Korea Supply Co. v. Lockheed
Martin Corp. (2003) 29 Cal.4th 1134, 1143 [the “unlawful” prong
of the UCL “‘borrows’ violations from other laws by making them
independently actionable as unfair competitive practices”].) The
fraudulent prong requires a plaintiff to show that “‘“‘members of
the public are likely to be deceived’”’” by the defendant’s
practices. (In re Tobacco II Cases (2009) 46 Cal.4th 298, 312.)
The “unfair” prong authorizes a cause of action if the plaintiff can
demonstrate the objectionable act, while not unlawful, is “unfair”
within the meaning of the UCL. (Cel-Tech, supra, 20 Cal.4th at
p. 182.) Outside the commercial context of a plaintiff who claims
to have suffered injury from a direct competitor, “a business
practice is ‘unfair’ if (1) the consumer injury is substantial; (2) the
injury is not outweighed by any countervailing benefits to
consumers or competition; and (3) the injury could not reasonably
have been avoided by consumers themselves.” (Klein v. Chevron
U.S.A., Inc. (2012) 202 Cal.App.4th 1342, 1376.)
       As Affiliated contends, unlicensed insurance sales can
serve as the basis for a UCL claim. (See Stevens v. Superior
Court (1999) 75 Cal.App.4th 594, 609 [private plaintiff can state a
claim under the UCL based on violations of the Insurance Code’s
licensing requirements].) In addition, at least in the absence of
other factors, a UCL cause of action may be pleaded based on
alleged violations of the Elder Abuse Act. But Affiliated has
failed to plead sufficient facts for a UCL cause of action against
CTK or HR Map grounded on violations of the Elder Abuse Act or
the licensing provisions of the Insurance Code, either directly or
as the product of a conspiracy between either of those parties and
the Infiniti defendants.




                                   11
       To the extent the UCL claim is based on an alleged
violation of the Elder Abuse Act, as discussed, Affiliated lacks
standing to sue for relief under the Act. That is, because
Affiliated is not an “elder” protected by the Act (nor does it have
standing to sue on behalf of the former principals of the
corporation), it has not been injured by any purported financial
elder abuse. As such, Affiliated similarly lacks standing to sue on
this basis under the UCL. (See Kwikset Corp. v. Superior Court
(2011) 51 Cal.4th 310, 320-321 [private standing under the UCL
is limited to a “‘“person who has suffered injury in fact and has
lost money or property” as a result of unfair competition’”]; Sarun
v. Dignity Health (2014) 232 Cal.App.4th 1159, 1166 [to satisfy
the standing requirement of the UCL as amended by
Proposition 64 in 2004, “a plaintiff ‘must now (1) establish a loss
or deprivation of money or property sufficient to qualify as injury
in fact, i.e., economic injury, and (2) show that that economic
injury was the result of, i.e., caused by, the unfair business
practice . . . that is the gravamen of the claim’”].)
       Affiliated’s allegations of unfair competition based on
purported violations of the Insurance Code do not fare any better.
Insurance Code section 1631 provides, “[A] person shall not
solicit, negotiate, or effect contracts of insurance . . . unless the
person holds a valid license.” Section 1633 makes unlicensed
insurance sales a misdemeanor. Although Affiliated’s UCL cause
of action alleged CTK violated those provisions, it failed to plead
sufficient facts to support that conclusory claim. As Affiliated
acknowledged in its complaint, CTK is a licensed insurance
broker. Even accepting as true the allegation that CTK somehow
induced Affiliated to hire Infiniti HR without disclosing that
Infiniti HR was not licensed, if that was transacting insurance




                                  12
business, CTK was licensed to do so. Moreover, Affiliated failed
to allege any factual basis for its assertion that CTK had a duty
to disclose the license status of Infiniti HR. (See La Jolla Village
Homeowners’ Assn. v. Superior Court (1989) 212 Cal.App.3d 1131,
1151 [in general, there is no duty to disclose material facts known
to one party and not the other unless there is a fiduciary or
confidential relationship that gives rise to a duty to disclose],
disapproved on other grounds in Jimenez v. Superior Court (2002)
29 Cal.4th 473, 481, fn. 1; see also LiMandri v. Judkins (1997)
52 Cal.App.4th 326, 337.)
       CTK’s status as a licensed insurance broker, coupled with
Affiliated’s failure to allege a sufficient factual basis to support a
claim that CTK owed it any legally cognizable duties, also dooms
Affiliated’s UCL cause of action based on CTK’s purported
conspiracy with Infiniti HR to violate Insurance Code
sections 1631 and 1633. “Conspiracy is not an independent tort;
it cannot create a duty or abrogate an immunity. It allows tort
recovery only against a party who already owes the duty and is
not immune from liability based on applicable substantive tort
law principles.” (Applied Equipment Corp. v. Litton Saudi
Arabia Ltd. (1994) 7 Cal.4th 503, 514; accord, Muddy Waters,
LLC v. Superior Court (2021) 62 Cal.App.5th 905, 920.)
       Finally as to CTK, Affiliated alleged it (as part of the
collective term “defendants”) engaged in fraudulent conduct in
violation of the UCL. However, to state a claim for fraudulent
conduct under the UCL, the plaintiff must show that members of
the public were likely to be deceived by the objectionable actions.
(In re Tobacco II Cases, supra, 46 Cal.4th at p. 312.) “A
fraudulent business practice is one which is likely to deceive the
public. [Citations.] It may be based on representations to the




                                  13
public which are untrue, and ‘“also those which may be accurate
on some level, but will nonetheless tend to mislead or
deceive. . . .”’ [Citations.] The determination as to whether a
business practice is deceptive is based on the likely effect such
practice would have on a reasonable consumer.” (McKell v.
Washington Mutual, Inc. (2006) 142 Cal.App.4th 1457, 1471;
accord, Klein v. Chevron U.S.A., Inc., supra, 202 Cal.App.4th at
p. 1380; see Collins v. eMachines, Inc. (2011) 202 Cal.App.4th
249, 258 [“‘to be deceived, members of the public must have had
an expectation or an assumption about, the matter in question’”].)
The transactions at issue here were not directed to any segment
of the public or to consumers at large. Affiliated did not (and
could not) allege any facts that indicated CTK misled the public
about whether Infiniti HR was licensed to transact insurance
business.
       As for the UCL cause of action against HR Map, as
discussed, throughout its complaint Affiliated simply included
HR Map as one of the entities it collectively identified as
Infiniti HR without in any way alleging facts that would indicate
any formal relationship between HR Map and the Infiniti
defendants and without including any specific allegations of
wrongful conduct by HR Map. Affiliated’s belated effort to allege
HR Map was Infiniti HR’s alter ego, devoid of necessary detail, is
inadequate to rescue its cause of action. (See Leek v. Cooper
(2011) 194 Cal.App.4th 399, 415 [complaint alleging individual
defendant was owner of all stock of defendant corporation and
personally made all its business decisions was not sufficient for
alter ego liability; “[t]o recover on an alter ego theory, a plaintiff
need not use the words ‘alter ego,’ but must allege sufficient facts
to show a unity of interest and ownership, and an unjust result if




                                  14
the corporation is treated as the sole actor”]; accord, A.J. Fistes
Corp. v. GDL Best Contractors, Inc. (2019) 38 Cal.App.5th 677,
696; Zoran Corp. v. Chen (2010) 185 Cal.App.4th 799, 811;
cf. Rutherford Holdings, LLC v. Plaza Del Rey (2014)
223 Cal.App.4th 221, 235 [plaintiff sufficiently alleged unity of
interest by alleging corporate entity was inadequately
capitalized, failed to “abide by the formalities of corporate
existence,” and was dominated, controlled, and used by defendant
as a “mere shell and conduit”].)
      4. The Trial Court Did Not Abuse Its Discretion by Denying
         Leave To Amend
        “‘If we see a reasonable possibility that the plaintiff could
cure the defect by amendment, then we conclude that the trial
court abused its discretion in denying leave to amend. If we
determine otherwise, then we conclude it did not.’ [Citation.]
‘“The burden of proving such reasonable possibility is squarely on
the plaintiff.”’ [Citation.] To satisfy this burden, ‘“a plaintiff
‘must show in what manner he can amend his complaint and how
that amendment will change the legal effect of his pleading’”’ by
clearly stating not only the legal basis for the amendment, but
also the factual allegations to sufficiently state a cause of action.”
(Graham v. Bank of America, N.A. (2014) 226 Cal.App.4th
594, 618.)
        Although Affiliated requested leave to amend its complaint,
it failed to carry its burden of showing in what manner it could do
so or how any proposed amendment would change the legal effect
of its pleading. Affiliated offered no new allegations to support
its claims against CTK and HR Map, instead simply restating the
allegations from its complaint at length. Nor did it present any
new legal authority supporting the viability of new or amended




                                  15
causes of actions. Affiliated’s sole argument was that new
allegations could “potentially give rise to additional legal
theories” without any explanation as to what those additional
legal theories would be. That vague and conclusory assertion
falls far short of supporting an order allowing leave to amend.
(See Hedwall v. PCMV, LLC (2018) 22 Cal.App.5th 564, 579
[“[t]he assertion of an abstract right to amend does not satisfy
this burden”].) There was no abuse of discretion.
                           DISPOSITION
        The order dismissing the actions against CTK and HR Map
is affirmed. CTK and HR Map are to recover their costs on
appeal.




                                    PERLUSS, P. J.

     We concur:



           FEUER, J.



                    *
           WISE, J.




*
      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               16